Citation Nr: 1642251	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 30, 2012, for educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program with the Department of Homeland Security (DHS)/Immigration and Customs Enforcement (ICE).


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 2008 to January 2010 with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  On August 30, 2013, the Veteran filed a claim for education benefits for an on-the-job training program with DHS/ICE. 

2.  The Veteran's training began on June 5, 2011, and was approved for payment of VA Educational Assistance effective August 30, 2012.

3.  There is no communication of record prior to August 30, 2013, that can be construed as a formal or informal claim for education benefits for an on-the-job training program with DHS/ICE.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 30, 2012, for payment of educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program with DHS/ICE have not been met.  38 U.S.C.A. § 3672 (West 2014); 38 C.F.R. §§ 21.1029, 21.7631 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.

II. Merits of the Claim

The Veteran seeks Chapter 30 educational assistance benefits for an on-the-job training program with DHS/ICE beginning June 5, 2011.  The RO granted him such benefits effective August 30, 2012. 

VA will pay educational assistance to a veteran pursuing a program of apprenticeship or other on-the-job training only after 1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and 2) VA has received from the veteran and the training establishment a certification of hours worked.  38 U.S.C.A. §§ 3034, 3680 (West 2014); 38 C.F.R. § 21.7140 (c)(2) (2015). 

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a) (2015).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  38 C.F.R. § 21.1029(b) (2015).

The Veteran's claim seeking educational assistance benefits under Chapter 30 (MGIB) was received on August 30, 2013.  An enrollment certification showing that he was engaged in on-the-job training with DHS/ICE was received by the RO on April 23, 2014.  A certification signed by a designee of DHS/ICE confirming his hours of training and that his training began in June 2011, was received on April 30, 2014. 

In his May 2014 notice of disagreement, the Veteran reported that he did not submit a claim earlier because his training program was not approved for VA education benefits purposes until 2014 (retroactively to 2005).  He explained that he did not attempt to submit a claim until August 2013, when he knew that the program was going to be approved.  He argues that it would be unreasonable to expect him to have filed a claim prior to the program being approved, or prior to it being apparent that approval was pending.

Based on a review of the evidence, the Board concludes that an effective date earlier than August 30, 2012, for educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program with DHE/ICE is not warranted.  As noted above, the Veteran's claim and certification were received on August 30, 2013 and April 23, 2014 respectively.  One year prior to the date of claim was August 30, 2012.  As per 38 C.F.R. § 21.7131(a), the effective date cannot be earlier than one year before the date of claim.  Therefore, while the Veteran began his training in June 2011, his claim was not received until August 30, 2013, and the law does not provide for an effective date earlier than the currently assigned date of August 30, 2013.  The Veteran has not contended, nor does the evidence show, that an informal or formal claim was filed prior to August 30, 2013. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim and acknowledges his argument that the regulation is unreasonable as applied to his situation.  Unfortunately, however, the facts in this case are not in dispute and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than August 30, 2012, for educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program with DHS/ICE is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


